Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The broadest reasonable interpretation of the claims (e.g. claims 1 and 16) encompasses a receiver unit that is defined by two receivers having respective antennas, each of which receives a single signal and obtains a respective measurement result, the two measurement results, possibly, defined as “an absolute receiving power” or “a relative receiving power.”  The specification does not sufficiently enable the central processing unit to determine areas of equal power based solely on two measurements of a signal emitted by a target.  There is no knowledge of the transmitted power and there is knowledge of positions of the receivers so the information available which could be provided to a central processing unit is two values of Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.
Claims 1, 4-9, 11-16 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a plurality of antenna-receivers positioned around (in a circular manner) a target which require measurement of the power in addition to the geolocation and time of receipt at each antenna-receiver, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As disclosed by the specification “Besides the power of the signal received by each receiver 14, the receivers 14 also transmit their respective geolocation, for instance a GPS position, as well as the time of receipt to the central processing unit 20 . . . (i)n order to ensure that the time information, namely the time of receipt, can be processed with a sufficient reliability, the central processing unit 20 is generally configured to align the several receivers 14 in time.” The specification does not show by . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, the preambles set forth a system and method for direction finding a target, however, the body of the claims fails to perform such.  There is no relationship defined that would suggest that the interpolated power contours provide any such determination of direction. Therefore the claims are misdescriptive and lack clarity.  As noted in the last Office Action, the patent Offices around the world designate direction finding and locating as encompassing different systems and methods as evidenced by the Cooperative Patent Classification schemes wherein for example direction finding is associated with techniques as defined in G01S3/00 and position-fixing, e.g. locating, is defined in G01S5/00.
In claim 1, the claim sets forth a receiver unit configured “to measure an absolute receiving power or relative receiving power of the signal” and a central processing unit configured “to determine the power level of the respective power.”  The claim language fails to measuring the power and determining the power.
In claim 1, the language “a separately formed direction finding unit for approaching a location of the target until a significant change per meter of a free space path loss” is indefinite since its use in the system is not clear.  It does not appear to have any relevance to the function of determining the direction.  While applicant’s arguments appear to suggest that the claim is a two step approach wherein a target is coarsely found, the claim does not state nor suggest such.
It is unclear what the relationship is between the receiver unit “absolute receiving power”/”relative receiving power” and the “measurement results” and the “several receivers”.  The claim does not clearly set forth what the several receivers do and if the “measurement results” are the outputs of the several receivers and/or if the “measurements results” are associated with the “absolute/relative receiving power.”  It is also unclear since the claim states that the “receiver unit” measures this but the “receiver unit” is actually an array of receivers/antennas, thus the language does not clearly and distinctly define the subject matter.  
The language “determine the power level of the respective power received” lacks clarity since it would seem to suggest that the central processing unit determines a single power level whereas the receiver unit comprises a plurality of receivers which apparently measure respective powers.  Moreover, it is not clear what distinction exists between “the power level” and “the respective power” or what it means to determine the power level of a respective power. Thus, it is unclear to what “the power level” that is determined by the central processing unit refers.
In claim 1, the language “determine areas of equal power” lacks clarity and fails to clearly set forth the metes and bounds of the claim since it is unclear in what manner the central processing unit performs such.  It is unclear whether this refers to using measured values from 
The claim language “in order to locate the target” fails to clearly and distinctly define the subject matter since it is not clear whether this represents an intent/capability or the actual step of locating the target.
As set forth in the previous Office Action, claims 14 and 15 are method claims dependent upon an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b).  See In Re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
In claim 16, the language “delimiting a location of the target by using a separating formed direction finding unit to approach a location of the target . . .
In light of the lack of enablement of the full scope of the claims and the lack of critical/essential subject matter as well as the lack of clarity of the claims, prior art rejections are not applicable since a clear understanding of the scope of the claims cannot be ascertained and thus an examination on the basis of prior art cannot be made at this time.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant argues that the claims are sufficiently enabled in light of the amendments and in light of the fact that “the determination of contours of equal power or of an equal/constant quantity in general is known are known to the person skilled in the art.”  While the applicant substantially admits that the steps performed by the central processing unit are known/obvious to the skilled artisan, it is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  Moreover, the rejections under 35 USC 112(a) are directed to the sufficient enablement of the full scope of the claims read in their broadest reasonable interpretation and also to the failure to recite essential/critical subject matter that is missing in the claims.  Thus, the argument does not overcome the rejections.
Regarding the issues under 35 USC 112(b), the amendments do not fully overcome the rejections as well as introduce new rejections. Thus, some of the rejections are maintained and additional rejections are set forth in the rejections.
The arguments over the prior art are moot at this point since an art rejection cannot be made due to the lack of understanding of the scope of the claims and the clarity of the claims.  Applicant incorporated a dependent claim that was indefinite and lacked clarity in the previous Office Action; as such the scope of the claim was not ascertainable and a rejection of such claims was not possible.  Thus, arguing for a feature of a claim that remains indefinite and which does not have any particular relationship to the claimed subject matter does not represent any novelty in the field of radio wave systems determining location or direction.
The rejection under 35 USC 101 is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646